Citation Nr: 1027477	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-34 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral heel spurs.

2.  Entitlement to service connection for a left zygoma disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 2004.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Veteran's April 2004 claim was made before his August 2004 
discharge from active duty.  In a November 2004 rating decision, 
the RO, among other things, denied the Veteran's claims for 
bilateral heel spurs, left zygoma disorder and bilateral knee 
disorders.  The Veteran disagreed and perfected an appeal as to 
those issues.  

In July 2008, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claims at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with the 
Veteran's VA claims folder.

In a February 2009 decision, the Board remanded the Veteran's 
claims for further evidentiary development.


FINDINGS OF FACT

1.  A preponderance of the evidence supports a conclusion that 
the Veteran has no current heel spur disorder.

2.  A preponderance of the evidence supports a conclusion that 
the Veteran has no current left zygoma disorder.  

3.  A preponderance of the evidence supports a conclusion that 
the Veteran has no current left knee disorder.

4.  A preponderance of the evidence supports a conclusion that 
the Veteran has no current right knee disorder.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a bilateral heel spur 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  Entitlement to service connection for a left zygoma disorder 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  Entitlement to service connection for a left knee disorder is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

4.  Entitlement to service connection for a right knee disorder 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was diagnosed with bilateral heel 
spurs during active duty service; that he injured his face during 
service and suffered a left zygoma bruise from the trauma; and, 
that he suffered from swollen, inflamed and painful knees during 
service.  He seeks service connection for all those conditions.  
The Board will first address preliminary issues and then render a 
decision on the issues on appeal.


Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claims in the 
February 2009 decision for further procedural and evidentiary 
development.  Specifically, the Board ordered VBA to request that 
the Veteran identify all treatment providers since January 2007 
and to provide the Veteran with a medical examination by VA 
physicians.  The medical examiner was ordered to provide current 
diagnoses of the Veteran's claimed disorders and provide an 
opinion of the most likely etiology.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  In this case, the record 
includes numerous records from the Naval Hospital in Pensacola, 
Florida, as well as private treatment records from physicians who 
treated the Veteran after referrals from the Naval Hospital.  In 
addition, the record shows that the Veteran was provided VA 
medical examinations pertaining to the pending claims in May 
2009.  For those reasons, the Board finds that VBA substantially 
complied with the Board's remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was informed in a January 2006 letter of the evidence 
required to substantiate a claim for service connection.  In 
addition, the letter informed the Veteran VA's duty to assist him 
develop his claims by making reasonable attempts to obtain 
federal, state or private records relevant to his claims, and by 
providing a medical examination or opinion.  Finally, the Veteran 
was not informed of how VA determines a disability rating and an 
effective date.  However, the Board finds that the lack of notice 
does not prejudice the Veteran because the RO denied the 
Veteran's claims and thus, the issues of a disability rating and 
an effective date were rendered moot.

For the reasons stated above, the Board finds that VBA satisfied 
its duty to notify.

The Board also notes that VA has obtained the Veteran's service 
treatment records, private treatment records, U.S. Navy medical 
treatment records and VA treatment records.  As noted above, the 
Veteran was also examined by VA medical practitioners in May 
2009.  The Board finds that VA has satisfied its duty to assist 
the Veteran.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  As 
noted in the Introduction, the Veteran presented evidence at a 
hearing at the RO before the undersigned VLJ.

The Board will now analyze the issues on their merits.


Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

In order to be considered for service connection, a claimant must 
first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte v. Brown, 10 Vet. 
App. 268 (1997).  

The Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), 
that so long as a veteran had a diagnosed disability during the 
pendency of the claim, service connection criteria requiring a 
current disability was satisfied.

Analysis

The Veteran contended at the July 2008 hearing that he had been 
diagnosed with heel spurs during service.  See hearing transcript 
at page 19.  The Veteran testified about two theories for how he 
injured his zygomatic arch during service.  He has stated that he 
injured his nose playing football during service and that the 
resulting trauma broke his zygomatic arch, and he has stated that 
he had been told his zygoma had been injured during a sinus 
surgery.  See hearing transcript at page 13.  He contends that 
either way, his zygoma disorder was incurred during service.  
Finally, he testified that during service he suffered from 
swollen, inflamed and painful knees, and that he had been told by 
doctors that he had, among other things, degenerative joint 
disease or arthritis.  See hearing transcript at page 23.  He 
seeks service connection for all disorders.

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Board 
will address each element.

Heel spurs

With regard to heel spurs, the Board notes that the Veteran was 
examined in August 2004 by a VA examiner.  However, the examiner 
did not diagnose the Veteran's bilateral foot condition as 
including heel spurs.  Similarly, the most recent VA examiner 
reviewed the Veteran's VA claims folder and examined the Veteran, 
and he did not diagnose the Veteran with heel spurs.  Indeed, the 
May 2009 examiner stated that there was no evidence of heel 
spurs.  

As noted above, in order to have a current disability, the 
claimed disorder must be diagnosed or diagnosable during the 
pendency of the claim.  In this case, the Veteran's claim was 
received by VA in April 2004.  A review of the record shows a 
December 2001 diagnosis or assessment of "heel spur syndrome, 
right more than left."  However, this diagnosis predates the 
Veteran's claim.  

The Board is aware that the Veteran was a Hospital Corpsman for 
more than 20 years in the Navy and that he has received medical 
training and has medical experience.  The Board also observes 
that Hospital Corpsman do not make medical diagnoses; rather, a 
Medical Officer or other specialist with more education has 
authority to make medical diagnoses.  The Board does not diminish 
the Veteran's experience, however, the Board finds that the 
Veteran does not have the training or education and experience 
that the examining VA physicians have, and further finds that the 
VA physicians' medical determination that heel spurs did not 
exist outweighs the Veteran's conclusion that he has a heel spur 
syndrome or disorder.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997) [in evaluating the probative value of medical statements, 
the Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  

To the extent that the Veteran's statements are bolstered by his 
repetition of what he was told by doctors during active duty 
service, the Board notes that the Veteran's account of what 
health care providers purportedly said is not competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In 
that vein, the Board also notes that the Veteran has a monetary 
interest in his claim and while that alone does not diminish his 
credibility, it is a factor that the Board can weigh.  The Court 
has held that the Board may consider whether a veteran's personal 
interest may affect the credibility of testimony. See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).

After review of the record, the Board finds that the evidence 
that there is no diagnosis of heel spurs during the pendency of 
the claim outweighs the evidence that heel spurs existed.  For 
that reason, the Board finds that element (1) is not satisfied 
and that the Veteran's claim fails on that basis and service 
connection is not warranted by the record evidence.

Zygoma disorder

The August 2004 examining physician did not diagnose the Veteran 
with any disorder involving the zygoma.  The Board notes that the 
Veteran is service-connected for sinusitis with headaches, two of 
the symptoms that the Veteran has contended at different times 
are due to his zygoma disorder.  The Veteran has consistently 
maintained that he has lost sensation in the area of the bridge 
of his nose and relates this loss to his zygoma disorder.  The 
August 2004 examiner, however, noted that the MRI studies in the 
Veteran's service treatment records do not indicate that he 
fractured any bone in his sinus area and noted that the Veteran 
complained of loss of sensation in the left cheek below the 
zygoma and left orbit.  The examiner found that "the areas of 
injury over the left zygoma are well-healed and he [the Veteran] 
has normal sensitivity to pinprick in the distribution of all 
divisions of the trigeminal nerve."  Thus, the examiner found no 
clinical evidence of any zygoma disorder.

Similarly, the May 2009 examiners did not diagnose any disorder 
involving the zygoma. Again, the Board acknowledges that the 
Veteran is not a lay witness who is unschooled in medicine, but 
the Board has found that he is not as competent as the VA 
examiners who have examined him.  The May 2009 examiners found 
that the pain the Veteran seemingly attributes to his zygoma was 
more likely caused by what they diagnosed as "chronic maxillary 
sinusitis."  Again, the Board finds that the VA examiner's 
opinion is more probative than the Veteran's opinion regarding 
the current disability he suffers.  For that reason, the Board 
finds that the evidence of no current zygoma disorder is more 
probative than the evidence it does exist.  The Veteran's claim 
fails on this basis and service connection is not warranted by 
the evidence.

Knee disorders

August 2004 VA x-rays of the Veteran's knees have been 
interpreted to show normal knees.  The August 2004 VA examining 
physician reported normal range of motion of the knees, no 
instability of the knee joints, no fluid in the joints, no 
evidence of synovitis and no patellar tenderness.  The examiner 
concluded that there was no evidence of "significant 
degenerative joint disease."

May 2009 knee x-rays were interpreted to show normal knees 
without evidence of bone or joint abnormality.  The examiner 
reported that "despite subjective complaint of a chronic knee 
condition, [the Veteran] has an unremarkable exam and x-rays read 
as normal."  

The record also contains Naval Hospital records showing 
complaints of knee pain during the pendency of the Veteran's 
claim.  July 2008 x-ray reports indicate that the knees were 
unremarkable with the exception that there was evidence of 
"quadricepts enthesophyte."  No diagnosis of degenerative joint 
disease was made and there was no clinical diagnosis of any knee 
disorder based on the x-ray examination.  

A July 2008 examiner reported complaints of joint pain, localized 
in the knee and "tendonitis/bursitis to Sartorius tendon and ITB 
insertion due to overuse with exercise program."  The 
recommended treatment was rest, moist heat and limited exercise 
until the knee resolved.  The examiner's impression was "knee 
pain with bending, climbing stairs."  A separate examiner noted 
an impression of "patellofemoral syndrome for both left and 
right knee."

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); 
Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001).  In 
its assessment of medical evidence, the Board can favor some 
medical evidence over other medical evidence so long as the Board 
adequately explains its reasons for doing so.  See Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Evans v. West, 12 Vet. 
App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion that the examiner reaches.  In addition, the 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

In this case, the Board finds that the VA examiner's reports are 
more probative than those of the Naval Hospital examiners.  
First, no x-ray evidence in the record shows any degenerative 
disease or arthritis or other bone disorder.  Second, the 
clinical description of the Veteran's knees in the July 2008 
reports do not describe any swelling, fluid buildup in the knee 
or any other symptoms which supports the impression that the 
Veteran had "patellofemoral syndrome for both left and right 
knee."  Third, the description of patellofemoral syndrome 
encompasses the pain the Veteran complained of; there was no 
clinical evidence of any disorder.  The use of the term 
"patellofemoral syndrome," therefore, does not describe any 
bone, tendon or cartilage disorder of the knee joints.  

The Court has held that pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom. Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001). [service connection may not be granted for a diagnosis of 
a disability by history].  On the other hand, the VA examiners' 
descriptions of the Veteran's knee condition, while acknowledging 
subjective complaints of pain, do not reveal any underlying basis 
for the pain and do not, therefore, result in any diagnosis of a 
bilateral knee disorder.  

The Board finds that the clinical evidence is more congruent with 
the conclusion provided by the VA examiners than it is with the 
conclusion provided by the Naval Hospital examiners.  For that 
reason, the Board finds that the VA examiners' lack of a 
bilateral knee diagnosis is more probative than the diagnosis 
provided by the Naval Hospital examiner.  Finally, the Board 
again acknowledges the Veteran's medical experience, but again 
finds that the probative value of his statements that he has 
arthritis or degenerative joint disease of the knees is 
outweighed by the findings of the VA examiners.

For those reasons, the Board finds that the claims for 
entitlement to service connection for bilateral knee disorders 
are not warranted.






	(CONTINUED ON NEXT PAGE)


ORDER

 Entitlement to service connection for a bilateral heel spur 
disorder is denied.

Entitlement to service connection for a zygoma disorder is 
denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee disorder is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


